Case 2:18-cv-08041-PA-FFM Document 21 Filed 11/16/18 Page 1 of 2 Page ID #:72




  1      CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
  2      Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
  3      Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
  4      San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
  5      San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
  6      dennisp@potterhandy.com
  7      Attorneys for Plaintiff
  8
  9                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
         Brian Whitaker,                            Case No. 2:18-CV-08041-PA-FFM
12
                  Plaintiff,
13
           v.
14                                                  Plaintiff’s Response to Order to
         2011 Ocean Park LLC, a                     Show Cause
15       California Limited Liability
         Company;
16       Jody Maroni’s Italian Sausage
         Kingdom, Inc., a California
17       Corporation; and Does 1-10,
18                Defendants.
19
20
                                   DECLARATION OF DENNIS PRICE
21
22            1. I, the undersigned, am an attorney of record for the Plaintiff and

23                admitted to practice law in all courts in the State of California
24                including the district court in which this matter is being heard.
25            2. I have personal knowledge of the foregoing and if called to testify to

26                them I could do so competently.
27
28




                                                    1

      Plaintiff’s Response to Order to Show Cause                2:18-CV-08041-PA-FFM
Case 2:18-cv-08041-PA-FFM Document 21 Filed 11/16/18 Page 2 of 2 Page ID #:73




  1           3. An Order to Show Cause was issued November 6, 2018 re: failure to
  2               prosecute in the form of defaulting the Defendant 2011 Ocean Park,
  3               LLC.
  4           4. On November 9, 2018, a request to Enter Default against Defendant
  5               2011 Ocean Park LLC was filed by Plaintiff. Default was entered by
  6               Clerk on November 13, 2018 (Docket 20).
  7           5. Plaintiff requests that the case not be dismissed for failure to
  8               prosecute. The Complaint has been timely served and Defendant
  9               Jody Maroni's Italian Sausage Kingdom, Inc. have filed an Answer to
10                the Complaint and Default has been entered against Defendant
11                2011 Ocean Park LLC. It is therefore, respectfully requested that the
12                Court grant relief from imposition of sanctions.
13
14            I declare under penalty of perjury under the laws of the State of
15    California that the above is true and correct.
16
17    Dated: November 16, 2018                      CENTER FOR DISABILITY ACCESS
18
19
20                                                  By: /s/Dennis Price
21                                                  Dennis Price, Esq.
22                                                  Attorney for Plaintiff
23
24
25
26
27
28




                                                    2

      Plaintiff’s Response to Order to Show Cause                  2:18-CV-08041-PA-FFM
